Citation Nr: 1635809	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to April 1964, and from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which effectuated an order from a September 2012 Board decision that granted separate 10 percent disability ratings for radiculopathy of the right and left lower extremities (previously rated as right and left neurological manifestations of the lower extremities due to lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis) and remanded an inferred claim of entitlement to TDIU.  

The Veteran disagreed with the ratings assigned to his lower extremity disorders and subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, the part of the Board decision that granted the separate, 10 percent disability ratings was vacated and remanded to the Board for further development consistent with an order from the Court.

In June 2014, the claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In a February 2016 Supplemental Statement of the Case (SSOC), the RO denied TDIU and disability ratings in excess of 10 percent for radiculopathy of the right and left lower extremities.  As there has been substantial compliance with the Board's remand directives, the Board finds there is now sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board observes that, although the appellant appears to have failed to appeal the denial of the TDIU claim by the AOJ, because TDIU is generally considered part and parcel of the underlying claim, the Board will accept jurisdiction of this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entirety of the period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by symptoms no greater than diminution of the patellar reflex, muscle atrophy of the thigh, numbness, paresthesias and/or dysesthesias, normal knee reflexes, hypoactive ankle reflexes, absent vibration in the foot with light touch present, moderate intermittent pain and incomplete paralysis of the sciatic nerve, but without trophic changes or abnormal gait. 

2.  For the entirety of the period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by symptoms no greater than absent Achilles reflex, slight sensory loss on the lateral, medial, and dorsal aspects of the left foot, numbness, paresthesias and/or dysesthesias, hypoactive knee reflexes, hypoactive ankle reflexes, decreased vibration in the foot with light touch present, severe intermittent pain and incomplete paralysis of the sciatic nerve, but without trophic changes or abnormal gait. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but not greater, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a disability rating of 20 percent, but not greater, for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations establish a general formula for diseases of the peripheral nerves.  Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 

The Veteran's radiculopathy of the right and left lower extremities has been evaluated under DC 8520, paralysis of the sciatic nerve.  Under this diagnostic code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).  

Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  

The Veteran was first afforded a VA spine examination in August 2005, pursuant to his claim of entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease (as well as a separation claim for service connection for a cervical spine disorder).  There was definite diminution of the patellar reflex on the right, but extensor hallucis longus muscle strength was of good and equal intensity bilaterally.  Achilles reflex was absent on the left and hyporeflexive on the right.  Dermatomes of T12 through S1 appeared to be intact bilaterally, but there was noted to be some slight sensory loss on the lateral, medial, and dorsal aspects of the left foot.  After measuring the Veteran's thighs it was noted that there was some indication of muscle atrophy of the right thigh.  The examiner noted that the Veteran's December 2004 canal and foraminal stenosis surgery contributed to his neurological defects, while weight-bearing problems due to the lower back disorders resulted in atrophy of the right thigh musculature.

In July 2011, the Veteran was afforded another VA spine examination, at which time he reported numbness, paresthesias, leg or foot weakness, unsteadiness and pain radiating into his hips.  Reflex examination results indicated that his peripheral nerve reflexes were absent in both ankles.  He exhibited hypoactive reflexes for the left knee.  The sensory examination revealed decreased vibration in the left foot and absent on the right foot, with light touch present on both feet.  

During an October 2011 VA spine examination, muscle strength testing revealed
active movement against some resistance in hip flexion, knee extension, ankle
plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle
atrophy.  The reflex examination revealed normal knee reflexes bilaterally and
hypoactive ankle reflexes bilaterally; the sensory examination was normal.  The straight leg raising test was positive bilaterally.  Radiculopathy testing, however, revealed that he had moderate, intermittent pain of the right lower extremity and severe intermittent pain of the left lower extremity.  He did not exhibit any other neurological abnormalities.

During a February 2016 VA peripheral neuropathy examination, the Veteran said that, around 2012-2013, he began to experience symptoms affecting the lower extremities.  He said that his current symptoms included sharp pain going down the front of the right leg to the foot that was intermittent and could be worsened with sitting, standing or driving for extended periods.  He also reported numbness and tingling, like his foot had gone to sleep, in both feet extending up to the mid to upper calf/shin area.  While these symptoms were also intermittent, he said they had caused him to fall several times because he could not feel where his feet were.  He also reported that the numbness made driving difficult because he could not feel the accelerator.  He said that moving around stopped the symptoms affecting the feet.  He denied having any treatment for his lower extremity symptomatology.

Also of record is a September 2015 letter from the Veteran's private primary care physician, J. M., who stated that he was attempting to obtain old records and diagnostic reports to document the Veteran's increasing back issues.  In discussing the symptoms, he wrote one sentence, saying the Veteran was having "increased pain and disuse of his lower extremities."

The evidence of record demonstrates that, for the entirety of the period on appeal, beginning April 19, 2005, an initial disability rating of 20 percent, and no greater, is warranted for the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity under DC 8520, based on findings of moderate, incomplete paralysis.  As noted above, under 38 C.F.R. 
§ 4.124a, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Here, beginning with the Veteran's first VA examination in August 2005, in additional to sensory irregularities, his lower extremities were manifested by such findings as definite diminution of the patellar reflex, hyporeflexive Achilles reflex and muscle atrophy of the right lower extremity, and absent Achilles reflex, hypoactive reflexes of the knee and absent peripheral nerve reflexes of the left lower extremity.  Significantly, during his last VA examination, the Veteran reported that the numbness in his bilateral lower extremities had resulted in his falling and having difficulty driving due to not being able to feel the foot pedals.  Along with the aforementioned clinical findings, this would appear to indicate that his lower extremity radiculopathy is of greater severity than mild.  A higher rating was not warranted for either extremity during this period, as there was no evidence that either lower extremity was manifested by moderately severe to severe symptoms, as neither the Veteran, nor any of the VA examiners described his condition as greater than mild.

The Board has considered whether other diagnostic codes are applicable to the Veteran's right and left lower extremity radiculopathy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, based on examination findings, which revealed that his lower extremity radiculopathy involves the sciatic nerve, there are no other relevant diagnostic codes that would apply to this disorder.  

Extraschedular Considerations

In evaluating the Veteran's claims, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for the lower extremity disabilities on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  Accordingly, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors," such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA satisfied the notification requirements of the VCAA by means of a letters dated in June 2013, which advised the Veteran of the types of evidence needed in order to substantiate a claim of entitlement to a higher disability rating.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's available private treatment records.  It also contains VA examinations dated in August 2005, July 2011, October 2011 and February 2016.  

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed the Veteran's treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist her in the development of her claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

A disability rating of 20 percent, and no greater, for right lower extremity radiculopathy is granted, subject to the criteria applicable to the payment of monetary benefits.

A disability rating of 20 percent, and no greater, for left lower extremity radiculopathy is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

As noted above, in September 2012, the Board remanded an inferred claim of entitlement to TDIU to the AOJ for evidentiary development.  Although it appears that a June 2013 letter to the Veteran notifying him of the requirements for a grant of TDIU contained an application form for TDIU, there is no indication that such form was or was not received.  Specifically, the February 2016 SSOC that adjudicated the claim did not mention the form at all.

Accordingly, and to insure that the Veteran is afforded every opportunity to substantiate his claim, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application form for TDIU along with a letter advising him of the requirements for substantiating such claim.  Afford him the opportunity to request a hearing on the claim and to submit additional evidence documenting the effect his service-connected disabilities have on his occupational and daily activities of living.  Insure that he is afforded a reasonable amount of time to respond.

2.  Copies of updated VA treatment records should be obtained and added to the e-folder.  The Veteran should also be asked to provide the names and dates of treatment for any additional treatment he has received for his service-connected disabilities since July 2016.  After obtaining the necessary authorization/release forms, the AOJ should attempt to obtain such records.  Any negative response must be documented in the e-folder.

3.  After all treatment records have been associated with the claims folder, and only if necessary based on a review of any additional evidence received, schedule the Veteran for an appropriate VA examination to determine the functional effect of all of his service-connected disabilities on his employability.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


